Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Eastin (US 2003/0205835) and Mitchell (US 2005/0266298) are the closest prior arts of record. However, the amended claims in conjunction within the applicants arguments submitted on 2/4/2021 were found persuasive in overcoming the rejection of Eastin. Mitchell is specifically silent to the mixing the conductive material and the active material and then adding the resulting mixture with a binder. This is because Mitchell mixes the active material, conductive material and the binder all at the same time. Furthermore, as seen within Figure 1 B of Mitchell the mixing process is a batch type system thus it would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to modify the mixing process of Mitchell. Therefore, the instant claimed invention is deemed novel and contributes to the art of manufacturing electrode for lithium secondary batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724